PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                              _______________

                              Nos. 09-3243 & 09-3275
                                _______________

                         UNITED STATES OF AMERICA

                                         v.

                              WAYNE R. BRYANT,
                                         Appellant (09-3243)

                           R. MICHAEL GALLAGHER,
                                        Appellant (09-3275)

                                 _______________

                   On Appeal from the United States District Court
                            For the District of New Jersey
                  (D.C. Criminal Action Nos. 3-07-cr-00267-001/2)
                    District Judge: Honorable Freda L. Wolfson
                                  _______________

                               Argued March 8, 2011
                                _______________

            Before: SCIRICA, AMBRO, and VANASKIE, Circuit Judges

                          (Opinion filed August 25, 2011)

         SECOND ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

             IT IS NOW ORDERED that the published Opinion in the above case filed
August 25, 2011, be amended as follows:

            On page 5, line 11, replace “28 U.S.C. § 3231” with “18 U.S.C. § 3231”.
          On page 17, last line, replace “(1st Cir. 2010)” with “(1st Cir.)”.

          On page 33, line 8, replace “(7th Cir. 1998)” with “(7th Cir. 1988)”.

                                      By the Court,


                                      /s/ Thomas L. Ambro
                                      Circuit Judge
Dated:    October 4, 2011
SLC/cc:   Norman Gross
          Lisa A. Matthewson
          Carl D. Poplar
          Jeremy D. Frey
          Ralph A. Jacobs




                                         2